Citation Nr: 1719527	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  08-21 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether the character of the appellant's discharge from service is a bar to entitlement to Department of Veterans Affairs compensation benefits. 


REPRESENTATION

Appellant represented by:	Larry Schuh, Attorney


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel



INTRODUCTION

The appellant served on active duty from July 1979 to October 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  This case is currently under the jurisdiction of the RO in Oakland, California.  The Board remanded this issue for further development in May 2011.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The issue on appeal must be remanded again for further development, as explained below.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the issue is afforded every consideration.

Before determining whether the character of the appellant's discharge is a bar to VA compensation benefits, a VA opinion is warranted to assess whether the appellant was insane, as defined under VA law, at the time he committed the offenses leading up to his other-than-honorable discharge.  See 38 U.S.C.A. § 5303(b) (West 2014); 38 C.F.R. § 3.12(b) (2016); see also Zang v. Brown, 8 Vet. App. 24 (1995).  If so, then a finding that the appellant's service was dishonorable will not be a bar to VA benefits.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical opinion from a VA psychiatrist or psychologist as to whether it is at least as likely as not (50% probability or more) that the appellant was insane at the time he committed the offenses leading up to his other-than-honorable discharge.  

The examiner should note that for VA purposes, an insane person is defined as one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  

The claims file must be made available to the examiner for review. 

The examiner must provide a complete explanation in support of the conclusion reached. 

2.  Then, after completing any other development that may be indicated, readjudicate the issue of whether the character of the appellant's discharge is a bar to compensation benefits.  If not resolved in his favor, the appellant and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




